DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 24-40, and an electrically conducting material from species group A, in the reply filed on 15 September 2020 is acknowledged.
Claims 27, 28 and 41-43 are withdrawn as being drawn to non-elected inventions.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 24 recites “a processing means configured for measuring an electric output”, wherein the generic place holder is processing means and the function is measuring an electric output.  The specification, at paragraph 51, defines the corresponding structure as an electronic circuit.
Claim 40 recites “the processing means is adapted for performing a 3ω frequency analysis”, where the generic placeholder is the processing means and the function is performing a 3ω frequency analysis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “processing means adapted for performing a 3ω frequency analysis” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Applicant defines the processing means as an electronic circuit at paragraph 51 of the specification, but fails to provide a corresponding structure for the adaptation for performing a 3ω frequency analysis. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-26, 29-35, 37, 39 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naughton et al. (US 2014/0015548).

an element being a wire comprising:
	a core comprising an electrically conducting portion (inner conductor, par. 14 and 101),
	an electric isolating layer, the electric isolating layer provided at a surface of the core, and wherein the electric isolating layer electrically isolates the core from the sample (space between outer and inner conductors filled with dielectric material for the entire length of the inner conductor and therefore isolates the core from the sample by preventing sample from filling between the inner and outer conductor, par. 16; dielectric material is nonporous, par. 126, 128 and 130; dielectric material is insulating, par. 94; Fig. 5D(b) and (d)), and
	a plurality of binding sites to which target particles can bind (active sensing element, par. 122, 146 and 147); and
a processing means configured for measuring an electric output of the at least one element and based on the measured electric output of the element, a characteristic of the target particles (target material capture transduced to electric signals by sensors indicates the characteristic of target particles binding to the active sensing material; measuring is performed with a circuit which is the processing means, par. 108 and 173).
It is noted that Naughton et al. do not specifically teach the element being a heating element for heating and/or measuring a temperature.  However, this limitation is drawn to a functional limitation of the element and does not impart any structural limitations on the element.  When a functional limitation is claimed, the prior art must 
With respect to claim 25, Naughton et al. teach the core has a diameter of 40 to 200 nm, which falls within the recited range of a maximum of 100 microns (par. 16 and 27).
With respect to claims 26 and 29, Naughton et al. teach the core completely made of an electrically conducting material of either metal or carbon nanotubes (par. 15 and 16) and the electric isolating layer made of oxides or non-conductive polymers (par. 15).
With respect to claim 30, Naughton et al. teach the plurality of binding sites are provided directly on the electric isolating layer (exposed surfaces of nonporous material may be functionalized to improve binding to the target molecules, par. 146).
With respect to claim 31, Naughton et al. teach the bio-sensing device further comprising a fluid compartment for exposing the surface of the element to a fluid sample, the element positioned in the fluid compartment (sensor array with individual units may be integrated with on-chip microfluidics that provides liquid solution to the array via an inlet and outlet which indicates the presence of a fluid compartment in which the fluid contacts the element, par. 165).
With respect to claim 32, although Naughton et al. do not specifically teach the device being a dipstick device for dipping the element into a fluid sample, such a limitation is drawn to a functional limitation of the device.  The prior art must only be 
With respect to claim 33, Naughton et al. teach the element comprising a regularly shaped cylindrical cross-section (Fig. 3A, par. 16).
With respect to claim 34, Naughton et al. teach the element comprising an irregularly shaped cross-section (inner conductor may be tapered or conical, par. 103 and 145; outer conductor may be cone shaped, par. 142).
With respect to claim 35, Naughton et al. teach that the element is roughened (Fig. 3B is an SEM image that depicts a roughened element 360).
With respect to claim 37, Naughton et al. teach the element comprising a curved portion along the wire (inner conductor/electrode is interpreted as the claimed wire and may be cylindrical in shape and therefore has a curved portion along the wire, par. 103). 
With respect to claim 39, Naughton et al. teach the plurality of binding sites to which target particles can bind are antibodies or molecularly imprinted polymers (par. 14, 95, 98 and 137).
With respect to claim 40, although Naughton et al. do not specifically teach the processing means adapted for performing a 3ω frequency analysis, such a limitation is drawn to a functional limitation of the device.  The prior art must only be capable of performing any recited functional limitations.  Naughton et al. teach the required .

Claim(s) 24 and 36 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estes et al. (US 2014/0005508).
Estes et al. teach a device suitable for the detection of target particles in a fluid, the device comprising:
a heating element for measuring a temperature (par. 9), the heating element being a wire comprising: 
a core comprising an electrically conducting portion (elongated bodies, E1, E2, Fig. 3A, par. 132);
an electric isolating layer, the electric isolating layer provided at a surface of the core and wherein the electric isolating layer electrically isolates the core from the sample (insulating layer deposited on the elongated body, par. 139; in the locations where the insulating layer is deposited, the layer isolates the core from the sample, Fig. 3B); and
a plurality of binding sites to which target particles can bind (enzyme layer, par. 137 and 140); and
a processing means configured for measuring an electric output of the heating element (electronics circuitry, par. 8, 106, 108, 119 and 194) and based on the measured electric output determining a characteristic of the target particles (analyte measurement, par. 8).
.

Claim(s) 24 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boock et al. (US 2010/0274107).
Boock et al. teach a device suitable for the detection of target particles in a fluid, the device comprising:
an element being a wire comprising:
a core comprising an electrically conducting portion (working electrode, par. 82; 38, Fig. 1 and 2);
an electric isolating layer, the electric isolating layer provided at a surface of the core and wherein the electric isolating layer electrically isolates the core from the sample (working electrode covered with insulating material, par. 85); and
a plurality of binding sites to which the target particles can bind (membrane system with enzyme domain, par. 93 and 94); and
a processing means configured for measuring an electric output of the element (signal is transmitted to a circuit, par. 62 and 68), which determines a characteristic of the target particles (presence of target determined, par. 84).
It is noted that Boock et al. do not specifically teach the element being a heating element for heating and/or measuring a temperature.  However, this limitation is drawn to a functional limitation of the element and does not impart any structural limitations on the element.  When a functional limitation is claimed, the prior art must only be capable 
With respect to claim 38, Boock et al. teach the element comprising a spiral shaped portion along the wire (additional electrode, 30, is spiral shaped and along the wire, par. 82 and 86; Fig. 1)

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/MELANIE BROWN/           Primary Examiner, Art Unit 1641